


DEBT SETTLEMENT AGREEMENT

 

THIS AGREEMENTis dated for reference the 13th day of July 2012.

 

BETWEEN:

 

Cannabis Science, Inc., a company incorporated under the laws of

Nevada and having an office at 6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

 

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

Amandip Jagpal,an individual having an address at 3640 176th Street

Surrey, BC Canada V3S 0L5

 

(the “Creditor”)

 

OF THE SECOND PART

 

WHEREAS:

 

 A. The Company is indebted to the Creditor in the total amount of US $2,500.00
    (the “Debt”) as at July 13, 2012;

 

 B. The Company wishes to settle the Debt by issuing to the Creditor, or its
    assigns, shares of common stock of the Company and the Creditor is prepared
    to accept the shares in full satisfaction of the Debt.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:

 

1.         ACKNOWLEDGMENT OF DEBT

 

1.1       The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

 

1.2       The Debt was recorded on the books of the Company on August 4, 2011.

 

1                

             

 

2.         ISSUANCE OF SHARES

 

2.1       The Company agrees to issue to the Creditor and the Creditor agrees to
accept 2,500,000 shares of common stock of the Company (the “Shares”) at a
deemed price of US $0.001 per Share as full and final payment of the Debt.

 

2.2       The Creditor agrees that the Debt will be fully satisfied and
extinguished when the Company delivers the Shares to the Creditor, and subject
only to the issuance of the Shares, the Creditor releases and forever discharges
the Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the
Debt.  This release will be operative from and after the date of completion of
the transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.

 

3.         REPRESENTATIONS OF CREDITOR

 

The Creditor represents, warrants and acknowledges to the Company that:

 

(a)        the Debt constitutes the entire outstanding indebtedness of the
Company to the Creditor as at

July 13, 2012, including principal, interest to the date hereof and costs;

 

(b)        the Creditor has not conveyed, transferred or assigned any portion of
the Debt to any third party, and has full right, power and authority to enter
into this Agreement and to accept the Shares in full and final satisfaction of
the Debt;

 

(c)        no third party has any right to payment of all or any portion of the
Debt;

 

(d)        the Creditor has no claims or potential claims against the Company on
account of any matter

whatsoever, other than the Debt;

 

(e)        if the Creditor is a corporation or legal entity other than an
individual, all necessary corporate or other action has been taken by the
Creditor to approve this Agreement;

 

(f)        the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;

 

(g)        the Creditor is not acquiring the Shares as a result of any material
information that the Company has not generally disclosed to the public; and

 

(h)        the Shares will be subject to resale restrictions as required by
applicable securities law and the

Creditor will seek its own independent legal advice regarding such resale
restrictions imposed on the Shares.



The Company’s obligation to complete the transactions contemplated hereby is
subject to the foregoing representations and warranties being true and correct
at the date of this Agreement and at the time of closing.  Such representations
and warranties will survive the closing of the transactions contemplated hereby
and will continue in full force and effect for the benefit of the Company for a
period of five years from the date of issuance of the Shares to the Creditor. 
The Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.


2                

             

 

4.         GENERAL PROVISIONS

 

4.1       Time will be of the essence of this Agreement.

 

4.2       The Company and the Creditor will sign all other documents and do all
other things reasonably necessary to carry out this Agreement.

 

4.3       The provisions contained in this Agreement constitute the entire
agreement between the parties and supersede all previous understandings,
communications, representations, and agreements, whether written or verbal,
between the parties regarding the subject matter of this Agreement.

 

4.4       All dollar amounts referred to in this Agreement are expressed in
United States currency, unless otherwise indicated.

 

4.5       This Agreement will enure to the benefit of and be binding on each of
the parties and their respective heirs, executors, administrators, successors,
and assigns.

 

4.6       This Agreement may be signed in counterparts, both of which will
constitute one agreement.

 

4.7       This Agreement supersedes and replaces any prior agreements between
the parties concerning the subject matter hereof.

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.

 

 

CANNABIS SCIENCE, INC

 

Per: /s/ Robert Melamede      

Dr. Robert Melamede, Director and CEO

 

 

 

CREDITOR


Per: /s/ Amandip Jagpal              



Amandip Jagpal

 





3                

             






DEBT SETTLEMENT AGREEMENT

 

THIS AGREEMENTis dated for reference the 13th day of July 2012.

 

BETWEEN:

 

Cannabis Science, Inc., a company incorporated under the laws of

Nevada and having an office at 6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

 

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

Cambridge Law Group Ltd., a company under the laws of Grand Cayman and having an
address at 20 Genesis Close dms House George Town, Grand Cayman, Cayman Islands
u KY1-1108

 

(the “Creditor”)

 

OF THE SECOND PART

 

WHEREAS:

 

 A. The Company is indebted to the Creditor in the total amount of US $5,000.00
    (the “Debt”) as at July 13, 2012;

 

 B. The Company wishes to settle the Debt by issuing to the Creditor, or its
    assigns, shares of common stock of the Company and the Creditor is prepared
    to accept the shares in full satisfaction of the Debt.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:

 

1.         ACKNOWLEDGMENT OF DEBT

 

1.1       The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

 

1.2       The Debt was recorded on the books of the Company on September 26,
2011.

 

4                

             

2.         ISSUANCE OF SHARES

 

2.1       The Company agrees to issue to the Creditor and the Creditor agrees to
accept 5,000,000 shares of common stock of the Company (the “Shares”) at a
deemed price of US $0.001 per Share as full and final payment of the Debt.

 

2.2       The Creditor agrees that the Debt will be fully satisfied and
extinguished when the Company delivers the Shares to the Creditor, and subject
only to the issuance of the Shares, the Creditor releases and forever discharges
the Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the
Debt.  This release will be operative from and after the date of completion of
the transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.

 

3.         REPRESENTATIONS OF CREDITOR

 

The Creditor represents, warrants and acknowledges to the Company that:

 

(a)        the Debt constitutes the entire outstanding indebtedness of the
Company to the Creditor as at

July 13, 2012, including principal, interest to the date hereof and costs;

 

(b)        the Creditor has not conveyed, transferred or assigned any portion of
the Debt to any third party, and has full right, power and authority to enter
into this Agreement and to accept the Shares in full and final satisfaction of
the Debt;

 

(c)        no third party has any right to payment of all or any portion of the
Debt;

 

(d)        the Creditor has no claims or potential claims against the Company on
account of any matter

whatsoever, other than the Debt;

 

(e)        if the Creditor is a corporation or legal entity other than an
individual, all necessary corporate or other action has been taken by the
Creditor to approve this Agreement;

 

(f)        the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;

 

(g)        the Creditor is not acquiring the Shares as a result of any material
information that the Company has not generally disclosed to the public; and

 

(h)        the Shares will be subject to resale restrictions as required by
applicable securities law and the

Creditor will seek its own independent legal advice regarding such resale
restrictions imposed on the Shares.



The Company’s obligation to complete the transactions contemplated hereby is
subject to the foregoing representations and warranties being true and correct
at the date of this Agreement and at the time of closing.  Such representations
and warranties will survive the closing of the transactions contemplated hereby
and will continue in full force and effect for the benefit of the Company for a
period of five years from the date of issuance of the Shares to the Creditor. 
The Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.

 

 5               

             


4.         GENERAL PROVISIONS

 

4.1       Time will be of the essence of this Agreement.

 

4.2       The Company and the Creditor will sign all other documents and do all
other things reasonably necessary to carry out this Agreement.

 

4.3       The provisions contained in this Agreement constitute the entire
agreement between the parties and supersede all previous understandings,
communications, representations, and agreements, whether written or verbal,
between the parties regarding the subject matter of this Agreement.

 

4.4       All dollar amounts referred to in this Agreement are expressed in
United States currency, unless otherwise indicated.

 

4.5       This Agreement will enure to the benefit of and be binding on each of
the parties and their respective heirs, executors, administrators, successors,
and assigns.

 

4.6       This Agreement may be signed in counterparts, both of which will
constitute one agreement.

 

4.7       This Agreement supersedes and replaces any prior agreements between
the parties concerning the subject matter hereof.

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.

 

 

CANNABIS SCIENCE, INC

 

Per: /s/ Robert Melamede      

Dr. Robert Melamede, Director and CEO

 

 

 

Cambridge Law Group Ltd.

 

Per: /s/ Terry Turner       

Terry Turner, President

 






6                

             




DEBT SETTLEMENT AGREEMENT



 

THIS AGREEMENTis dated for reference the 13th day of July 2012.

 

BETWEEN:

 

Cannabis Science, Inc., a company incorporated under the laws of

Nevada and having an office at 6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

 

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

Harpreet Hayer,an individual having an address at 7641 - 145th Street

Surrey, B.C. Canada V3S 9C4

 

(the “Creditor”)

 

OF THE SECOND PART

 

WHEREAS:

 

 A. The Company is indebted to the Creditor in the total amount of US $5,000.00
    (the “Debt”) as at July 13, 2012;

 

 B. The Company wishes to settle the Debt by issuing to the Creditor, or its
    assigns, shares of common stock of the Company and the Creditor is prepared
    to accept the shares in full satisfaction of the Debt.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:

 

1.         ACKNOWLEDGMENT OF DEBT

 

1.1        The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

 

1.2        The Debt was recorded on the books of the Company on September 30,
2011.

 

7                

             

 

2.         ISSUANCE OF SHARES

 

2.1        The Company agrees to issue to the Creditor and the Creditor agrees
to accept 5,000,000 shares of common stock of the Company (the “Shares”) at a
deemed price of US $0.001 per Share as full and final payment of the Debt.

 

2.2        The Creditor agrees that the Debt will be fully satisfied and
extinguished when the Company delivers the Shares to the Creditor, and subject
only to the issuance of the Shares, the Creditor releases and forever discharges
the Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the
Debt.  This release will be operative from and after the date of completion of
the transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.

 

3.         REPRESENTATIONS OF CREDITOR

 

The Creditor represents, warrants and acknowledges to the Company that:

 

(a)        the Debt constitutes the entire outstanding indebtedness of the
Company to the Creditor as at

July 13, 2012, including principal, interest to the date hereof and costs;

 

(b)        the Creditor has not conveyed, transferred or assigned any portion of
the Debt to any third party, and has full right, power and authority to enter
into this Agreement and to accept the Shares in full and final satisfaction of
the Debt;

 

(c)        no third party has any right to payment of all or any portion of the
Debt;

 

(d)        the Creditor has no claims or potential claims against the Company on
account of any matter

whatsoever, other than the Debt;

 

(e)        if the Creditor is a corporation or legal entity other than an
individual, all necessary corporate or other action has been taken by the
Creditor to approve this Agreement;

 

(f)        the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;

 

(g)        the Creditor is not acquiring the Shares as a result of any material
information that the Company has not generally disclosed to the public; and

 

(h)        the Shares will be subject to resale restrictions as required by
applicable securities law and the

Creditor will seek its own independent legal advice regarding such resale
restrictions imposed on the Shares.



The Company’s obligation to complete the transactions contemplated hereby is
subject to the foregoing representations and warranties being true and correct
at the date of this Agreement and at the time of closing.  Such representations
and warranties will survive the closing of the transactions contemplated hereby
and will continue in full force and effect for the benefit of the Company for a
period of five years from the date of issuance of the Shares to the Creditor. 
The Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.

 

8                

             

4.         GENERAL PROVISIONS

 

4.1        Time will be of the essence of this Agreement.

 

4.2        The Company and the Creditor will sign all other documents and do all
other things reasonably necessary to carry out this Agreement.

 

4.3        The provisions contained in this Agreement constitute the entire
agreement between the parties and supersede all previous understandings,
communications, representations, and agreements, whether written or verbal,
between the parties regarding the subject matter of this Agreement.

 

4.4        All dollar amounts referred to in this Agreement are expressed in
United States currency, unless otherwise indicated.

 

4.5        This Agreement will enure to the benefit of and be binding on each of
the parties and their respective heirs, executors, administrators, successors,
and assigns.

 

4.6        This Agreement may be signed in counterparts, both of which will
constitute one agreement.

 

4.7        This Agreement supersedes and replaces any prior agreements between
the parties concerning the subject matter hereof.

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.

 

CANNABIS SCIENCE, INC

 

Per: /s/ Robert Melamede      

Dr. Robert Melamede, Director and CEO

 

 

CREDITOR

 

Per: /s/ Harpreet Hayer       

Harpreet Hayer

 



9                

             

 



DEBT SETTLEMENT AGREEMENT

 

THIS AGREEMENTis dated for reference the 13th day of January 2012.

 

BETWEEN:

 

Cannabis Science, Inc., a company incorporated under the laws of

Nevada and having an office at 6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

 

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

Intrinsic Capital Corp.,a company incorporated under the laws of Nevada, having
an address at #1516 E. Tropicana Ave, Suite 155, Las Vegas NV 89119

 

(the “Creditor”)

 

OF THE SECOND PART

 

WHEREAS:

 

 A. The Company is indebted to the Creditor in the total amount of US $5,000.00
    (the “Debt”) as at July 13, 2012;

 

 B. The Company wishes to settle the Debt by issuing to the Creditor, or its
    assigns, shares of common stock of the Company and the Creditor is prepared
    to accept the shares in full satisfaction of the Debt.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:

 

1.         ACKNOWLEDGMENT OF DEBT

 

1.1       The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

 

1.2       The Debt was recorded on the books of the Company on August 4, 2011.

 

10                

             

 

2.         ISSUANCE OF SHARES

 

2.1       The Company agrees to issue to the Creditor and the Creditor agrees to
accept 5,000,000 shares of common stock of the Company (the “Shares”) at a
deemed price of US $0.001 per Share as full and final payment of the Debt.

 

2.2       The Creditor agrees that the Debt will be fully satisfied and
extinguished when the Company delivers the Shares to the Creditor, and subject
only to the issuance of the Shares, the Creditor releases and forever discharges
the Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the
Debt.  This release will be operative from and after the date of completion of
the transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.

 

3.         REPRESENTATIONS OF CREDITOR

 

The Creditor represents, warrants and acknowledges to the Company that:

 

(a)        the Debt constitutes the entire outstanding indebtedness of the
Company to the Creditor as at

July 13, 2012, including principal, interest to the date hereof and costs;

 

(b)        the Creditor has not conveyed, transferred or assigned any portion of
the Debt to any third party, and has full right, power and authority to enter
into this Agreement and to accept the Shares in full and final satisfaction of
the Debt;

 

(c)        no third party has any right to payment of all or any portion of the
Debt;

 

(d)        the Creditor has no claims or potential claims against the Company on
account of any matter

whatsoever, other than the Debt;

 

(e)        if the Creditor is a corporation or legal entity other than an
individual, all necessary corporate or other action has been taken by the
Creditor to approve this Agreement;

 

(f)        the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;

 

(g)        the Creditor is not acquiring the Shares as a result of any material
information that the Company has not generally disclosed to the public; and

 

(h)        the Shares will be subject to resale restrictions as required by
applicable securities law and the

Creditor will seek its own independent legal advice regarding such resale
restrictions imposed on the Shares.



The Company’s obligation to complete the transactions contemplated hereby is
subject to the foregoing representations and warranties being true and correct
at the date of this Agreement and at the time of closing.  Such representations
and warranties will survive the closing of the transactions contemplated hereby
and will continue in full force and effect for the benefit of the Company for a
period of five years from the date of issuance of the Shares to the Creditor. 
The Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.


11                

             

 

4.         GENERAL PROVISIONS

 

4.1       Time will be of the essence of this Agreement.

 

4.2       The Company and the Creditor will sign all other documents and do all
other things reasonably necessary to carry out this Agreement.

 

4.3       The provisions contained in this Agreement constitute the entire
agreement between the parties and supersede all previous understandings,
communications, representations, and agreements, whether written or verbal,
between the parties regarding the subject matter of this Agreement.

 

4.4       All dollar amounts referred to in this Agreement are expressed in
United States currency, unless otherwise indicated.

 

4.5       This Agreement will enure to the benefit of and be binding on each of
the parties and their respective heirs, executors, administrators, successors,
and assigns.

 

4.6       This Agreement may be signed in counterparts, both of which will
constitute one agreement.

 

4.7       This Agreement supersedes and replaces any prior agreements between
the parties concerning the subject matter hereof.

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.

 

 

CANNABIS SCIENCE, INC

 

Per: /s/ Robert Melamede      

Dr. Robert Melamede, Director and CEO

 

 

 

Intrinsic Capital Corp.

 

Per: /s/ Audrey C. Perez       

Audrey C. Perez, President

 



12                

             




DEBT SETTLEMENT AGREEMENT



 

THIS AGREEMENT is dated for reference the 13th day of July 2012.

 

BETWEEN:

 

Cannabis Science, Inc., a company incorporated under the laws of

Nevada and having an office at 6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

 

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

Jagpal Holdings Inc., an individual having an address at #1 Mapp Street, Belize
City, Belize

 

(the “Creditor”)

 

OF THE SECOND PART

 

WHEREAS:

 

 A. The Company is indebted to the Creditor in the total amount of US $7,500.00
    (the “Debt”) as at July 13, 2012;

 

 B. The Company wishes to settle the Debt by issuing to the Creditor, or its
    assigns, shares of common stock of the Company and the Creditor is prepared
    to accept the shares in full satisfaction of the Debt.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:

 

1.         ACKNOWLEDGMENT OF DEBT

 

1.1        The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

 

1.2        The Debt was recorded on the books of the Company on August 4, 2011.

 

13                

             

 

2.         ISSUANCE OF SHARES

 

2.1        The Company agrees to issue to the Creditor and the Creditor agrees
to accept 7,500,000 shares of common stock of the Company (the “Shares”) at a
deemed price of US $0.001 per Share as full and final payment of the Debt.

 

2.2        The Creditor agrees that the Debt will be fully satisfied and
extinguished when the Company delivers the Shares to the Creditor, and subject
only to the issuance of the Shares, the Creditor releases and forever discharges
the Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the
Debt.  This release will be operative from and after the date of completion of
the transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.

 

3.         REPRESENTATIONS OF CREDITOR

 

The Creditor represents, warrants and acknowledges to the Company that:

 

(a)        the Debt constitutes the entire outstanding indebtedness of the
Company to the Creditor as at

July 13, 2012, including principal, interest to the date hereof and costs;

 

(b)        the Creditor has not conveyed, transferred or assigned any portion of
the Debt to any third party, and has full right, power and authority to enter
into this Agreement and to accept the Shares in full and final satisfaction of
the Debt;

 

(c)        no third party has any right to payment of all or any portion of the
Debt;

 

(d)        the Creditor has no claims or potential claims against the Company on
account of any matter

whatsoever, other than the Debt;

 

(e)        if the Creditor is a corporation or legal entity other than an
individual, all necessary corporate or other action has been taken by the
Creditor to approve this Agreement;

 

(f)        the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;

 

(g)        the Creditor is not acquiring the Shares as a result of any material
information that the Company has not generally disclosed to the public; and

 

(h)        the Shares will be subject to resale restrictions as required by
applicable securities law and the

Creditor will seek its own independent legal advice regarding such resale
restrictions imposed on the Shares.



The Company’s obligation to complete the transactions contemplated hereby is
subject to the foregoing representations and warranties being true and correct
at the date of this Agreement and at the time of closing.  Such representations
and warranties will survive the closing of the transactions contemplated hereby
and will continue in full force and effect for the benefit of the Company for a
period of five years from the date of issuance of the Shares to the Creditor. 
The Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.

 

14                

             

4.         GENERAL PROVISIONS

 

4.1        Time will be of the essence of this Agreement.

 

4.2        The Company and the Creditor will sign all other documents and do all
other things reasonably necessary to carry out this Agreement.

 

4.3        The provisions contained in this Agreement constitute the entire
agreement between the parties and supersede all previous understandings,
communications, representations, and agreements, whether written or verbal,
between the parties regarding the subject matter of this Agreement.

 

4.4        All dollar amounts referred to in this Agreement are expressed in
United States currency, unless otherwise indicated.

 

4.5        This Agreement will enure to the benefit of and be binding on each of
the parties and their respective heirs, executors, administrators, successors,
and assigns.

 

4.6        This Agreement may be signed in counterparts, both of which will
constitute one agreement.

 

4.7        This Agreement supersedes and replaces any prior agreements between
the parties concerning the subject matter hereof.

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.

 

 

CANNABIS SCIENCE, INC

 

Per: /s/ Robert Melamede      

Dr. Robert Melamede, Director and CEO

 

 

 

JAGPAL HOLDINGS INC.

 

Per: /s/ Amandip Jagpal       

Amandip Jagpal, President

 



15                

             

 



 

DEBT SETTLEMENT AGREEMENT

 

THIS AGREEMENTis dated for reference the 13th day of July 2012.

 

BETWEEN:

 

Cannabis Science, Inc., a company incorporated under the laws of

Nevada and having an office at 6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

 

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

James Scott Munro,an individual having an address at 900 – 555 Burrard St.,
Vancouver, BC V7X 1M8

 

(the “Creditor”)

 

OF THE SECOND PART

 

WHEREAS:

 

 A. The Company is indebted to the Creditor in the total amount of US $5,000.00
    (the “Debt”) as at July 13, 2012;

 

 B. The Company wishes to settle the Debt by issuing to the Creditor, or its
    assigns, shares of common stock of the Company and the Creditor is prepared
    to accept the shares in full satisfaction of the Debt.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:

 

1.         ACKNOWLEDGMENT OF DEBT

 

1.1       The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

 

1.2       The Debt was recorded on the books of the Company on August 4, 2011.

 

 16               

             

 

2.         ISSUANCE OF SHARES

 

2.1       The Company agrees to issue to the Creditor and the Creditor agrees to
accept 5,000,000 shares of common stock of the Company (the “Shares”) at a
deemed price of US $0.001 per Share as full and final payment of the Debt.

 

2.2       The Creditor agrees that the Debt will be fully satisfied and
extinguished when the Company delivers the Shares to the Creditor, and subject
only to the issuance of the Shares, the Creditor releases and forever discharges
the Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the
Debt.  This release will be operative from and after the date of completion of
the transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.

 

3.         REPRESENTATIONS OF CREDITOR

 

The Creditor represents, warrants and acknowledges to the Company that:

 

(a)        the Debt constitutes the entire outstanding indebtedness of the
Company to the Creditor as at

July 13, 2012, including principal, interest to the date hereof and costs;

 

(b)        the Creditor has not conveyed, transferred or assigned any portion of
the Debt to any third party, and has full right, power and authority to enter
into this Agreement and to accept the Shares in full and final satisfaction of
the Debt;

 

(c)        no third party has any right to payment of all or any portion of the
Debt;

 

(d)        the Creditor has no claims or potential claims against the Company on
account of any matter

whatsoever, other than the Debt;

 

(e)        if the Creditor is a corporation or legal entity other than an
individual, all necessary corporate or other action has been taken by the
Creditor to approve this Agreement;

 

(f)        the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;

 

(g)        the Creditor is not acquiring the Shares as a result of any material
information that the Company has not generally disclosed to the public; and

 

(h)        the Shares will be subject to resale restrictions as required by
applicable securities law and the

Creditor will seek its own independent legal advice regarding such resale
restrictions imposed on the Shares.



The Company’s obligation to complete the transactions contemplated hereby is
subject to the foregoing representations and warranties being true and correct
at the date of this Agreement and at the time of closing.  Such representations
and warranties will survive the closing of the transactions contemplated hereby
and will continue in full force and effect for the benefit of the Company for a
period of five years from the date of issuance of the Shares to the Creditor. 
The Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.


17                

             

 

4.         GENERAL PROVISIONS

 

4.1       Time will be of the essence of this Agreement.

 

4.2       The Company and the Creditor will sign all other documents and do all
other things reasonably necessary to carry out this Agreement.

 

4.3       The provisions contained in this Agreement constitute the entire
agreement between the parties and supersede all previous understandings,
communications, representations, and agreements, whether written or verbal,
between the parties regarding the subject matter of this Agreement.

 

4.4       All dollar amounts referred to in this Agreement are expressed in
United States currency, unless otherwise indicated.

 

4.5       This Agreement will enure to the benefit of and be binding on each of
the parties and their respective heirs, executors, administrators, successors,
and assigns.

 

4.6       This Agreement may be signed in counterparts, both of which will
constitute one agreement.

 

4.7       This Agreement supersedes and replaces any prior agreements between
the parties concerning the subject matter hereof.

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.

 

 

CANNABIS SCIENCE, INC

         

 

Per: /s/ Robert Melamede      

Dr. Robert Melamede, Director and CEO

 

 

 

CREDITOR

 

 

Per: /s/ J. Scott Munro       

J. Scott Munro

 

 

18                

             

 

 